F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              MAY 1 2001
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 DANNY HOWARD HANKS,

          Petitioner-Appellant,
 v.                                                         No. 00-6436
 JAMES L. SAFFLE,                                    (D.C. No. CIV-00-623-C)
                                                           (W.D.Okla.)
          Respondent-Appellee.




                              ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Danny Howard Hanks, a state prisoner appearing pro se, seeks a certificate of

appealability to appeal the dismissal of his 28 U.S.C. § 2254 petition for writ of habeas


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
corpus. We deny a certificate of appealability and dismiss the appeal.

       Hanks was convicted of conspiracy to traffic a controlled dangerous substance,

attempting to traffic in illegal drugs, and using a communication facility to facilitate

commission of a felony. He was sentenced to two consecutive terms of fifteen years

and a concurrent term of five years. On direct appeal, the Oklahoma Court of Criminal

Appeals affirmed his convictions and sentences. His application for post-conviction

relief in state court was denied and the Oklahoma Court of Criminal Appeals affirmed

that denial.

       In his habeas petition, Hanks contended he received ineffective assistance of

counsel at both the trial and appellate levels by counsel failing to (1) adequately

investigate and research; (2) fully advise Hanks of all consequences; (3) argue the

impact of Okla. Stat. tit. 21, § 11; (4) divulge a conflict of interest; and (5) advise

Hanks of the right to seek a suspended sentence. The magistrate judge recommended

that the habeas petition be denied. Hanks filed objections to the magistrate's report.

The district court adopted the magistrate's report and denied relief.

       Under 28 U.S.C. § 2253, a certificate of appealability is required “whenever a

state prisoner habeas petition relates to matters flowing from a state court detention

order.” Montez v. McKinna, 208 F.3d 862, 869 (10th Cir. 2000). Where, as here, the

district court addressed the merits of a petitioner's claims, “the showing required to

satisfy § 2253(c) is straightforward: The petitioner must demonstrate reasonable jurists

                                              2
would find the district court's assessment of the constitutional claims debatable or

wrong.” Dennis v. Poppel, 222 F.3d 1245, 1249 (10th Cir. 2000) (quoting Slack v.

McDaniel, 120 S. Ct. 1595, 1604 (2000)).

       Hanks contends he should be granted an evidentiary hearing to allow him to

fully develop his claims of ineffective assistance of counsel and to address his

allegation of a conflict of interest. We have reviewed Hanks' appellate brief and the

entire record on appeal and conclude that Hanks has not demonstrated that he is

entitled to a certificate of appealability.

       We DENY a certificate of appealability and DISMISS the appeal for

substantially the same reasons as set forth in the magistrate's report and

recommendation dated October 13, 2000, and the district court's order of dismissal

entered November 7, 2000.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                              3